department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and have indicated your agreement by signing the form_6018 on june 20xx it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all the tax years thereafter in accordance with instructions of the return it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury capitol street fresno ca date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures jor unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice catalog number 34809f letter rev if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended xx xx xx legend org organization name fdn-1 fdn-2 - g fdn xx - date co-1 city - city company state - state ra-1 - ra issues issue - does org continue to qualify for exemption under internal_revenue_code sec_501 issue - does inurement exist in the form of interest free and unpaid loans facts the org org was founded in june 19xx by fdn-1 and fdn-2 husband and wife the irs issued a determination_letter dated november 19xx the letter recognized org as a tax exempt_organization under internal_revenue_code code sec_501 the letter also recognized org as an organization described in code sec_170 org’s exempt_purpose as stated in its articles of incorporation is as follows a non non-profit stock corporation org is organized exclusively and solely for a combination of educational and charitable purposes its basic and primary purpose being to provide complete facilities for the study and provision of the optimum benefit to human life both mental and physical including thereunder the study and treatment of illness their cause prevention and cure the study of and provision for the needs of the human body both physical and mental including thereunder nutritional educational philosophical and other needs the providing of building operation of hospitals schools farms recreational and other facilities the cooperative joining with or working with and in conjunction with individuals having or controlling the above facilities or any of them other corporations associations recreational necessary purposes spiritual groups above and the to fdn-1 stated that org’s primary exempt_purpose was to provide traditional and alternative medical services at low or no cost to residents of city state fdn-1 fdn-2 utilized traditional medical practices and alternative homeopathic remedies they used the same techniques as traditional doctors and with patients’ cooperation form 886-a rev department of the treasury - internal_revenue_service page of form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended xx xx xx recommended alternative medical solutions it is unclear from the testimony provided whether org ever operated its own medical clinic tax records for org from the period 19xx through 19xx have not been made available in 19xx fdn-1 fdn-2 created co-1 co-1 a for-profit medical corporation fdn-1 fdn-2 along with other doctors provided medical services through co-1 and were paid wages by same this for-profit clinic provided patient treatment for the years 19xx through 20xx during this same period of time org was dedicated solely to the collection and compilation of medical data produced by the patients of co-1 under the banner of org fdn-1 fdn-2 compiled patients’ response data to both the traditional and homeopathic treatment org's ultimate but never realized goal is to have the data published in a book from its inception in 19xx to the present no agents publishers or interested parties have been identified as supporting the publication of this material no evidence has been provided that org was ever a publicly_supported_organization since the formation of co-1 in 19xx org's primary source of funds has either been the direct donations of fdn-1 fdn-2 investment_income or the sale of investments or other assets held by the organization it appears that family members have been the only employees of the organization since its formation in the final years of co-1 fdn-1 fdn-2 devoted half days to org fdn-1 stated that in 20xx she and fdn-2 were going to sell their portion of co-1 to other doctors but at the last minute the purchasing doctors changed their minds and co- was closed instead sometime in 20xx property owned by org was sold in january 20xx at a profit of almost dollar_figure fdn-2 died in 20xx prior to the sale of org's real_estate fdn-1 fdn-2 and their son ra-1 ra-1 received modest compensation from org after the windfall from the real_estate sale their compensation increased significantly fdn-2's compensation went from dollar_figure in 20xx to dollar_figure in 20xx ra-1's compensation was dollar_figure in 20xx up to dollar_figure in 20xx and dollar_figure in 20xx prior to his death fdn-2 was the person primarily in charge of compiling and organizing the medical data intended for publication after his death fdn-1 and ra-1 were tasked with translating and organizing the data into a practical format to publish a book the data is stored in document boxes and fills an by foot storage room the data consists of the unorganized hand written notes of fdn-2 fdn-1 estimated that approximately of the collected material has been reviewed she stated that only form 886-a rev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended xx xx xx she and ra-1 can decipher the handwritten notes ra-1 is not a medical doctor but does hoid a ph d in chemistry he does not hold himself out to the public as an author or specialist in the field of naturopathic medicine and thus far has not published any of his late father's material ten document boxes were observed by the agent while touring the premises there were also approximately reel-to-reel audio tapes purportedly holding two hours of recorded lectures which fdn-2 used as a reference in his work because of her husband’s death and her own medical issues fdn-1 does not know when the transcription work will be finished purportedly she and ra-1 dedicate approximately four hours a day to reviewing the material although fdn-2 may have lectured and published miscellaneous articles during his lifetime no serious works of published medical information were provided as evidence of the importance or validity of the collected work due to the age of the collected data and lack of iridependent review the marketability of the material has yet to be established fdn-1 and ra-1 are listed as president and secretary treasurer respectively on org’s 20xx through 20xx forms fdn-1 has served as org’s president since 20xx and has served on the board since org’s inception ra-1 has been actively involved with org since 20xx and served as secretary and treasurer for four years fdn-1 performs all of org’s bookkeeping she writes and signs checks and prepares the checkbook reconciliation she provides a handwritten ledger to the cpa which is used to prepare the forms org's 20xx through 20xx forms schedule a state that org qualifies for public charity status because it is a medical_research_organization operated in conjunction with a hospital described in sec_170 b a iii the hospital identified is co-1 this information is contradicted by the fact that co-1 was a small clinic not a hospital and ceased to provide medical treatment sometime in 20xx loans to ra-1 org's records show that it loaned ra-1 a total of dollar_figure in ten separate loans from july 20xx through june 20xx ra-1 stated that loan documents do not exist and the loans were treated as short term loans with no interest as of june 20xx he had repaid dollar_figure of the loans with the last payment made on october 20xx the table below provides loan and payment details form 886-a crev department of the treasury - internal_revenue_service page of form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended xx xx xx date ck xx xx xx xx_ payment xx payment xx_ payment xx xx xx_ xx xx xx xx payment xx xx kx_ payment xx payment payment loans to ra-1 amount payment balance totals law sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations treas reg provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a rev department of the treasury - internal_revenue_service page of form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended xx xx xx sec_1_501_c_3_-1 of the regulations treas reg provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests income_tax regulation sec_1_501_c_3_-1 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 taxpayer's position the taxpayer's representative provided a letter dated august 20xx stating that org is engaged in the study and research of traditional and alternative medicine and that no intentional personal inurement exists government's position and conclusion org's tax exempt status should be revoked because it is not operated for an exempt_purpose and inurement exists issue - org does not qualify for exemption because it is not operated exclusively for an exempt_purpose org did not establish that its present activity--transcription of almost years of accumulated medical data--qualifies as an exempt_purpose as defined in regulation sec_1_501_c_3_-1 org fails the operational_test for an exempt_organization for the years under examination issue - org's earnings inured to the benefit of ra-1 in the form of dollar_figure of interest-free loans dollar_figure in unpaid loans and dollar_figure of unpaid interest on the same loans form 886-a rev department of the treasury - internal_revenue_service page of
